              EXHIBIT 4

                       Part 2




Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 1 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 2 of 33
                                                                                       Date:                         Saturday, April 01, 2017
CSP (CONVENIENCE                                                                       Location:                     OAK BROOK, IL
STORE/PETROLEUM)                                                                       Circulation (DMA):
                                                                                       Type (Frequency):
                                                                                                                     94,500 (N/A)
                                                                                                                     Magazine (14Y)
                                                                                       Page:                         88
                                                                                       Section:                      Main
                                                                                       Keyword:                      Pretzel Crisps




  PRODUCT WATCH                                                                                                               The latest,
                                                                                                                              the greatest




                                                                                       Indanduady Wrapped



                                                                                       6.88 011193g)

                                                                                                                                           oiouette
                                                                                                                                        CHEESE Dip

                                                                                                                          4


  1                                         2                                          3                                         4
  Snack Factory Organic Original            Sola Bar                                   Nonni's White Chocolate Cherry            Aliment Cheese Dips
  Pretzel Crisps                            Sola Snacks LLC                            and Limoncello Pistachio Biscotti         Alouette Cheese USA LLC
                                            Sola Bars are produced using a                                                       New Alouette Cheese Dips deliver
  Organic Original Pretzel Crisps are the   patent-pending binding process             White Chocolate Cherry Biscotti           a wholesome take on classic
  latest better-for-you offering within     that keeps ingredients crumble-            and Limoncello Pistachio Biscotti         dip flavors. The dips feature the
  the Snack Factory portfolio. The          free without the need for sugar or         are joining Nonnis seasonal               brand's signature soft cheese, crisp
  variety is Non-GMO Project verified       artificial ingredients. The bars contain   spring biscotti lineup. The White         vegetables and savory herbs. At 50
  and contains no trans fats, saturated     peanuts mixed with seeds, herbs            Chocolate Cherry variety is filled with   calories and 2.5 grams of fat per
  fat, cholesterol, preservatives or        and spices such as cilantro, onions,       cherries and white chocolate, while       serving, the dips come in Onion
  artificial flavors and colors. The        sage, rosemary, nutmeg, ginger and         Limoncello Pistachio is made with         Medley, Cucumber Ranch and
  crisps, which will be available for a     cloves. They come in four flavors:         real pistachios and tangy lemons.         Mediterranean Vegetable flavors. The
  limited time, are the first of several    Roasted Garlic & Sea Salt, Jalapeno,       Both are drizzled in white chocolate,     varieties are available for an SRP of
  new better-for-you snacks the brand       Chipotle and Cinnamon. Sola Bars           and each box contains eight               $5.49.
  plans to introduce in 2017 and            contain 1 gram of sugar and are sold       individually wrapped biscotti for an      alouettecheese.com
  beyond.                                   as individual bars or in packs.            SRP of $3.29.
  pre:telc151:: cot                         solasnac ks.com




                         Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 3 of 33
                                                                                                                                                                         marlo
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 4 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 5 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 6 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 7 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 8 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 9 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 10 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 11 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 12 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 13 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 14 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 15 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 16 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 17 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 18 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 19 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 20 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 21 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 22 of 33
                                               Date:                Tuesday, March 10, 2015
FOOD BUSINESS NEWS                             Location:            KANSAS CITY, MO
                                               Circulation (DMA):   19,435 (N/A)
                                               Type (Frequency):    Magazine (26Y)
                                               Page:                58
                                               Section:             Main
                                               Keyword:             Pretzel Crisps




                Pretzel Crisps expand
                with sriracha lime flavor




                PRINCETON, N.J. — From Snack Factory Pretzel Crisps, a
                business unit of Snyder's-Lance, comes a new sriracha and
                lime variety. The new flavor combines the zesty hot sauce
                with a cool hint of lime in a pretzel-shaped cracker. Each
                serving contains 110 calories and 1.5 grams of fat.
                   Other varieties in the Pretzel Crisps line include jalaperio
                jack, chipotle cheddar, garlic Parmesan and buffalo wing.
                   The product is available at select retailers and will roll out
                nationally beginning in May for a suggested retail price of
                $2.99 to $4.49.FIN




         Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 23 of 33
                                                                                              marlo
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 24 of 33
                                                  Date:                Tuesday, July 14, 2015
FOOD BUSINESS NEWS                                Location:            KANSAS CITY, MO
                                                  Circulation (DMA):   19,435 (N/A)
                                                  Type (Frequency):    Magazine (26Y)
                                                  Page:                51
                                                  Section:             Main
                                                  Keyword:             Pretzel Crisps




              Gluten-free pretzels meet
              decadent coatings
              CHARLOTTE, N.C. — Snyder's-Lance's
              Snack Factory Pretzel Crisps has taken
              its gluten-free pretzel offerings to the next
              level with new Gluten Free Dark Chocolate
              Flavored Crunch Minis and Gluten Free
              Vanilla Yogurt Flavored Crunch Minis. Both
              varieties, dipped in dark chocolate flavor or
              vanilla yogurt flavor, contain 130 calories
              per 1-oz serving. Each bag contains 5.5 oz. FNI




         Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 25 of 33
                                                                                                marlo
                                                                         Date:                            Tuesday, July 24, 2018
FOOD BUSINESS NEWS                                                       Location:                        KANSAS CITY, MO
                                                                         Circulation (DMA):               20,636 (N/A)
                                                                         Type (Frequency):                Magazine (26Y)
                                                                         Page:                            42
                                                                         Section:                         Main
                                                                         Keyword:                         Pretzel Crisps




  Quaker Oats launches line of
  convenient morning meals

                                                                                                            Flats variety comes with a berry almond
                                                                                                            trail mix and strawberry Greek nonfat
                                                                                                            yogurt. The kit contains 16 grams of
                                                                                                            protein, 18 grams of whole grains and
                                                                                                            400 calories.
                                                                                                                  The banana honey nut Breakfast
                                                                                                            Flats kit includes raisin, nut and seed
                                                                                                            trail mix, and vanilla Greek nonfat
                                                                                                            yogurt. The container provides 18 grams
                                                                                                            of protein, s8 grams of whole grains and
                                                                                                            410 calories.
                                                                                                                 The blueberry nut Breakfast Flats
                                                                                                            kit contains walnut peach apple trail mix
  CHICAGO — PepsiCo, Inc.'s Quaker Oats        flats paired with Greek yogurt and trail                     and blueberry Greek nonfat yogurt. The
  brand is launching a new line of Morn-       mix.                                                         kit contains is grams of protein, 18 grams
  ing Go-Kits, featuring Quaker breakfast           The cranberry almond Breakfast                          of whole grains and 420 calories. FBN




  Carrot cake adds                             Annie's introduces Pretzel Crisps
  to Sunbelt chewy                             gluten-free cheddar debuts duo of
  granola bars                                 snack crackers      new flavors




  CHATTANOOGA, TENN. — Sunbelt Bakery, a                        General Mills, Inc.'s
                                               BERKELEY, CALIF. —                                          CAMDEN, N.J. — The Campbell Soup Co.'s
  subsidiary of McKee Foods, is adding a       Annie's brand is introducing Gluten-Free                    Snack Factory Pretzel Crisps brand is
  carrot cake variety to its chewy granola     Cheddar Bunny Tails. The baked snack                        debuting a duo of new varieties: cinna-
  bar line. The new flavor is made with car-   crackers are made with cheddar cheese                       mon sugar and sourdough. The baked
  rots, whole grains, cinnamon, nutmeg         and are certified gluten-free. FBN                          pretzel crackers contain loo calories per
  and other spices. Each bar contains 13o                                                                  serving, and the sourdough variety is
  calories. FBN                                                                                            Non-GMO Project verified. FBN




  Eggos updates waffles with chocolate variety

  BATTLE CREEK, MICH. — The Kellogg Co. has updated its line of Thick & Fluffy Belgium-Style Waffles
  and added a new variety. The new Double Chocolatey flavor features a chocolate waffle made
  with cocoa and embedded with chocolate chips. Each waffle contains 160 calories. FBN
                                                                                                                                                         Page 1 of 1
  42         Food Business News



  0 2018 FOOD BUSINESS NEWS
  /111 Rights Reserved.

                                                                          Account: 32892 (27485)
                                                                                         -Ohs
                                                                    For reprints or rights, please contact the publisher
                   Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 26 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 27 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 28 of 33
                                         Date:                  Friday, May 01, 2015
GRIFFIN REPORT OF THE                    Location:              GAINESVILLE, GA
NORTHEAST                                Circulation (DMA):
                                         Type (Frequency):
                                                                38,120 (N/A)
                                                                Magazine (M)
                                         Page:                  66
                                         Section:               Main
                                         Keyword:               Pretzel Crisps




                Snack Factory
                   Snack Factory has added new
                                              r         SX,:g FACTOOV
                                                          . 0.
                                                           "1111=11
                                                                    401




                flavors to its Pretzel Crisps line:
                Gluten Free Original Minis,
                Gluten Free Salted Caramel
                Minis and Sriracha & Lime.
                   The new Original Minis are
                bite-sized versions of popular
                Snack Factory Pretzel Crisps,
                minus the gluten, with 110 calories
                per serving. The Salted Caramel
                Minis combine the crunch of
                                                     lIr
                                                   P7Wek'y)f
                                                          czaan
                Pretzel Crisps with the flavor
                of creamy caramel for a sweet
                and salty flavor; 120 calories per
                serving.
                   The Sriracha & Lime Pretzel
                Crisps combine the spice of srira-
                cha with the refreshing taste of
                lime; the 7.2-oz. bags are sold in
                deli sections at retailers nation-
                wide. Each 10-crisp serving has 110 calories.




          Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 29 of 33
                                                                                       marlo
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 30 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 31 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 32 of 33
Case 3:17-cv-00652-KDB-DSC Document 45-6 Filed 10/29/18 Page 33 of 33
